  Case 1:20-cv-07188-NLH Document 9 Filed 01/28/21 Page 1 of 2 PageID: 99



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JUAN BORBON,                          1:20-cv-7188 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   NEW JERSEY STATE
   PAROLE BOARD, et al.,

                  Respondents.


APPEARANCES:

Juan Borbon
933272B
Southern State Correctional Facility
4295 Route 47
Unit 8R
Delmont, NJ 08314

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Juan Borbon filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 challenging the New

Jersey State Parole Board’s decision denying him release in

light of the COVID-19 pandemic, see ECF No. 1; and

     WHEREAS, the New Jersey Department of Corrections’ Inmate

Locator states Petitioner has been released by the state court,

see Inmate Locator, available at

https://www20.state.nj.us/DOC_Inmate/inmatefinder?i=I (last
  Case 1:20-cv-07188-NLH Document 9 Filed 01/28/21 Page 2 of 2 PageID: 100



visited Jan. 27, 2021); and

     WHEREAS, it appears Petitioner has received the requested

relief from the state courts,

     THEREFORE, IT IS on this       28th       day of January, 2021

     ORDERED that the petition is dismissed as moot; and

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail at his last known

address and mark this case closed.


                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
